717 So. 2d 136 (1998)
Jose CIFUENTES, Appellant,
v.
The STATE of Florida, Appellee.
No. 98-837.
District Court of Appeal of Florida, Third District.
September 9, 1998.
*137 John H. Lipinski, for appellant.
Robert A. Butterworth, Attorney General, and Christine E. Zahralban, Assistant Attorney General, for appellee.
Before GREEN, FLETCHER and SHEVIN, JJ.
PER CURIAM.
We affirm the revocation of defendant's probation and the sentence imposed. See Inman v. State, 684 So. 2d 899 (Fla. 2d DCA 1996). We remand, however, for entry of a written revocation order specifically listing the conditions of probation defendant was found to have violated, as no such order appears in the record. Taramona v. State, 707 So. 2d 1194 (Fla. 3d DCA 1998); Palacios v. State, 706 So. 2d 1382 (Fla. 3d DCA 1998); Bryant v. State, 686 So. 2d 784 (Fla. 3d DCA 1997).
Affirmed and remanded with instructions.